Citation Nr: 0026522	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-07 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a torn posterior horn, 
medial meniscus, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The appellant served on active duty for training from June 27 
to August 16, 1991.

This appeal arose from a February 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  


FINDING OF FACT

The appellant has been shown by competent evidence to suffer 
from a right knee disorder than can be related to his period 
of service.


CONCLUSION OF LAW

A torn posterior horn, medial meniscus, right knee was 
incurred in active duty for training.  38 U.S.C.A. § 1110 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he originally injured his right 
knee during basic training in July 1991.  He claimed that he 
was not allowed to seek treatment during his period of 
service.

Initially, the Board of Veterans' Appeals (Board) must 
determine whether the appellant has submitted a well grounded 
claim as required by 38 U.S.C.A. § 5107(a) (West 1991).  A 
well grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, an appellant must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service connection.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, presuming the truthfulness of the evidence for 
the purpose of determining whether the claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record establishes that the 
appellant's claim is plausible.

The appellant has asserted that he suffered from a knee 
injury during basic training.  There are no service medical 
records referring to any such injury; however, the appellant 
has stated that he was not allowed to seek treatment by his 
Drill Sergeant.  He submitted numerous statements from family 
members and friends who stated that, when he returned from 
basic training in August 1991, he was limping and had 
indicated that he had injured his knee.  His parents 
indicated that he had told them at the time that he had not 
been permitted to seek medical attention, something that they 
sought after his completion of training.  He also submitted 
private treatment records developed between November 1991 and 
March 1992, which showed that he had sought treatment in 
November 1991 for knee pain.  An MRI the following month 
showed a torn posterior horn, medial meniscus, right knee, 
for which he underwent surgical correction on December 30, 
1991.  These records referred to a July 1991 injury to the 
right knee.  

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App. 198, 405 (1995).

After reviewing the evidence, the Board observes that, while 
the service medical records do not show treatment for a knee 
injury, there are lay statements that indicate that the 
appellant was limping upon his return from basic training in 
August 1991, which he attributed at the time to a sore knee.  
If these statements are presumed to be truthful for the 
purposes of determining well groundedness, they would support 
the appellant's assertion that he had suffered an injury in 
service.  There is competent medical evidence of a current 
disability, that is, a torn posterior horn, medial meniscus, 
right knee has been diagnosed.  The examiner in November 1991 
noted that this was the result of an injury reportedly 
suffered in July 1991, thus suggesting a relationship to an 
inservice injury.  Therefore, it is found that the appellant 
has presented evidence of a well grounded claim for service 
connection within the meaning of 38 U.S.C.A. § 5107(a).  

Based on the competent evidence, including the lay evidence, 
the Board concludes that the veteran has submitted evidence 
of continuity of symptomatology and service connection is 
granted.  We have absolutely no basis to conclude that the 
veteran's statements reported for treatment purposes were 
anything other than attempt to obtain proper treatment.  The 
statements are accepted as reliable.  We do note that the 
failure of the service medical records to confirm the injury 
are not determinative.  VA regulations do not provide that 
service connection can only be shown through medical records, 
but rather allow for proof through lay evidence.  Appellant's 
sworn statement, then, unless specifically found incredible 
or sufficiently rebutted, may serve to place the evidence in 
equipoise.  The Secretary cannot ignore appellant's testimony 
simply because he is an interested party.  Smith v. 
Derwinski, 2 Vet. App. 147, 148 (1992) citing Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).


ORDER

Service connection for a torn posterior horn, medial 
meniscus, right knee is granted.


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals


 



